DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10, 21, 24, 26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al. (U.S. Pub. No. 2013/0317372) (previously cited) in view of Mauch et al. (U.S. Pub. No. 2012/0116383), and Gregorich (U.S. Pub. No. 2014/0276109) (previously cited). 
Regarding claim 1, Eberle discloses:
A sensing guide wire (paragraph 0005), comprising: a first flexible elongate member (core guidewire 2502); a sensor (paragraphs 0005-0006 and 0271-0272 disclose wherein the pressure sensing device includes one or more pressure sensors); a housing structure (sensor assembly 2400) attached to a portion of the first flexible elongate member (core guidewire 2502), wherein the sensor is housed within the housing structure (Figure 28 and paragraphs 0271 -0272 disclose wherein the core guidewire 2502 (flexible elongate member) is attached to the sensor assembly 2400 and wherein the sensor assembly 2400 contains sensors) and a second flexible elongate member (optical fiber 2402) comprising a proximal portion, a distal portion, and an intermediate portion between the proximal portion and the distal portion (Figure 28 shows the optical fiber 2402, wherein a proximal, distal and intermediate portion would be inherent), wherein the intermediate portion of the second flexible elongate member (optical fiber 2402) is attached to the first flexible elongate member (core guidewire 2502) at a first attachment location (Figure 28 shows wherein an intermediate portion of the optical fiber 2402 is attached or coupled with the core guidewire 2502 at a location), wherein the proximal portion of the second flexible elongate member terminates and is attached to the housing structure (sensor assembly 2400) at a different second attachment location spaced from and proximal to the first attachment location (Figure 28 shows wherein the proximal portion of the optical fiber 2402 is attached to and terminates at the sensor assembly 2400 at a location located proximally from the first attachment location), wherein the proximal portion of the second flexible elongate member is spaced from the first flexible elongate member at the second attachment location (figure 28 shows wherein the proximal portion of the optical fiber 2402 (second flexible elongate member) is spaced from the core guidewire 2502 (first flexible elongate member) at the sensing assembly 2400 attachment site (second attachment location) wherein the distal portion of the second flexible elongate member extends distally from the first flexible elongate member (See Figure 28), wherein the distal portion of the first flexible elongate member includes a flattened section, and wherein the first attachment location comprises a longitudinal surface of the flattened section (Figure 28 shows wherein the core guidewire 2502 is flattened or contains a flattened section and wherein the optical fiber 2402 is in connection at point (first attachment location) with the longitudinal surface of the flattened section of the core guidewire 2502). 
Yet the combination does not disclose:
wherein the housing structure is attached to a distal portion of the first elongate member.
However, in the same field of guidewire devices, Mauch discloses:
wherein the housing structure is attached to a distal portion of the first elongate member (figures 9D-9E and 14A show wherein a distal portion of the guide wire 266/866 (first elongate member) is attached or in connection with the elongated shaft 216/816 (housing structure) and wherein the tubular support structure 222/822 (second elongate member) is attached or in connection with the guide wire 216/816 at a location distal from where the tubular support structure 222/822 terminates proximally at the housing and paragraph 0197 discloses wherein the support structure 222 have a plurality of energy delivery elements 224 and can include the features similar to support structures 22 and paragraph 0125 discloses wherein the support structure can include a braided cable or another electrically conductive element or material).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the housing structure is attached to a distal portion of the first flexible elongate member, as taught by Mauch, as a simple substitution for the elongate member configuration of Ainsworth, to achieve the predictable result of supporting or extending the guidewire device.
Yet the combination does not disclose:
wherein the sensor is mounted on the housing structure.
However, in the same field of guidewire devices, Gregorich discloses:
paragraph 0028 discloses wherein the sensor can be mounted to the housing structure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the sensor is mounted on the housing structure, as taught by Gregorich, as a simple substitution for the sensor configuration of Ainsworth, in order to achieve the predictable result of sensing relative parameters when the guide wire is in use. 
	Regarding claim 2, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
	wherein the first flexible elongate member comprises a first core wire (Paragraph 0266 and figure 28 discloses a core guidewire 2502).
Regarding claim 31, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
wherein a distal portion of the first flexible elongate member includes at least two flattened sections, wherein the at least two flattened sections comprise a proximal flattened section and a distal flattened section (Figure 28 shows wherein the core guidewire 2502 includes at least two flattened sections, a proximal flattened section attached to the sensing assembly 2400, and another flattened section extending distally from the sensing assembly 2400).
Regarding claim 5, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 31. Eberle further discloses:
wherein the first and second flexible elongate members are attached at the distal flattened section of the first flexible elongate member (Figure 28 shows wherein the core guidewire 2502 is connected or attached to the optical fiber 2402 at the flattened section of the core guidewire that extends distally from the sensing assembly).
Regarding claim 6, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 31. Eberle further discloses:
wherein the first and second flexible elongate members are attached along more than one of the at least two flattened sections of the first flexible elongate member (Figure 28 shows wherein the core guidewire 2502 is connected or attached to the optical fiber 2402 at multiple sections along the flattened section of the core guidewire).
Regarding claim 10, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
wherein the sensor is at least one of a pressure sensor and a flow sensor (paragraph 0271 discloses wherein the pressure sensor assembly 2400 includes pressure sensors).
Regarding claim 21, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
a top surface of the first flexible elongate member is attached to a bottom surface of the second flexible elongate member (figure 28 shows wherein a top surface of the core guidewire 2502 is attached to the bottom surface of the optical fiber 2402).
Regarding claim 24, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
wherein the longitudinal surface is planar (Figure 28 shows wherein a flattened section of the core guidewire 2502 is planar in that it is flat and defines a plane).
Regarding claim 26, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 31. Eberle further discloses:
(flattened section of core guidewire 2502 connected to the pressure sensor assembly 2400) comprises a longitudinal surface and the distal flattened section (flattened section of core guidewire distal of the pressure sensor assembly 2400) comprises a longitudinal surface, wherein the longitudinal surface of the flattened section is one of the longitudinal surface of the proximal flattened section or the longitudinal surface of the distal flattened section (See figure 28), and wherein the longitudinal surface of the proximal flattened section and the longitudinal surface of the distal flattened section are adjacent to one another along a length of the first flexible elongate member (Figure 28 shows wherein the at least two flattened portions along core guidewire 2502 are directly adjacent each other along the length of the core guidewire). 
Regarding claim 32, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle further discloses:
wherein the first flexible elongate member is attached to the second flexible elongate member without an additional attachment member disposed about the first or the second flexible elongate member (paragraph 0232 discloses in an alternative embodiment wherein adhesive is used to secure the optical fiber to the guidewire).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Eberle to incorporate wherein the first flexible elongate member is attached to the second flexible elongate member without an additional attachment member disposed about the first or the second flexible elongate member, as taught by an alternative embodiment of Eberle, as a simple substation for the undisclosed attachment mechanism of the embodiment encompassed by figure 28, to achieve the predictable result of securing the two members together. 

wherein the housing structure comprises a tubular structure (Figure 28 shows wherein the sensor assembly 2400 (housing) is tubular).
Regarding claim 34, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Yet Eberle does not disclose:
wherein the housing structure comprises a portion of the first flexible elongate member extending through the tubular structure.
However, in the same field of guidewire devices, Mauch discloses:
wherein the housing structure comprises a portion of the first flexible elongate member extending through the tubular structure (Figures 9D-9E and 14A show wherein a portion of the guide wire 266/866 (first elongate member) passes through the elongated shaft 216/816 (housing)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the housing structure comprises a portion of the first flexible elongate member extending through the tubular structure, as taught by Mauch, in order to secure the elongate member and offer more security to the elongate member so as to improve the strength of the guidewire device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of Mauch and Gregorich, as applied to claim 1, and further in view of Ainsworth et al. (U.S. Pat. No. 7532920) (previously cited).
Regarding claim 8, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 31. Yet Eberle does not disclose:

However, in the same field of guidewire devices, Ainsworth discloses:
wherein the cross-sectional profiles of the at least two flattened sections are shaped differently (wherein the cross sectional profile of flattened section A is larger and has a different length to width ratio than cross sectional profile of flattened section B of annotated figure 11 depicted below).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the cross-sectional profiles of the at least two flattened sections are shaped differently, as a simple substation for the uniform cross-sectional profile of the flattened core guidewire of Eberle, to achieve the predictable result of allowing to secure to a second elongate member.  
Regarding claim 9, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 31. Yet Eberle does not disclose:
a dimension of the distal most flattened section of the first flexible elongate member is different from the dimension of the other flattened sections.
However, in the same field of guidewire devices, Ainsworth discloses:
a dimension of the distal most flattened section of the first flexible elongate member is different from the dimension of the other flattened sections (see annotated figure 11 below wherein section B is smaller in dimension than section A).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a dimension of the distal most flattened section of the first flexible elongate member is different .  

    PNG
    media_image1.png
    382
    680
    media_image1.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of Mauch and Gregorich, as applied to claim 1, and further in view of Paul et al. (U.S. Pub. No. 2007/0027448) (previously cited).
Regarding claim 22, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 1. Eberle does not disclose:
wherein a cross-sectional profile of the first flexible member is rectangular with rounded sides at the flattened section.
However, in the same field of catheter devices, Paul discloses:
element 38) having rectangular with rounded sides cross sectional profile is known in the art of shape retaining or shape forming wires used in the body (see element 38, paragraph [0047]; figures 1 -4).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a cross-sectional profile of the first flexible elongate member is rectangular with rounded sides at the flattened section, as taught by Paul, as a simple substitution for the rectangular cross sectional elongate member bodies of Eberle, in order to achieve the predictable result of having a semi rigid, deformable guide body for insertion into the body. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of Mauch and Gregorich, as applied to claim 1, and further in view of Skujins et al. (U.S. Pub. No. 2005/0124917) (previously cited).
Regarding claim 27, Eberle in view of Mauch and Gregorich discloses the guidewire of claim 26. Yet Eberle does not disclose:
wherein a proximal portion of the first flexible elongate member includes a first cross-sectional area, wherein the proximal flattened section comprises a second cross-sectional area, wherein the distal flattened section comprises a third cross-sectional area, wherein the distal portion of the first flexible elongate member includes a transition region between the second cross-sectional area of the proximal flattened section and the third cross-sectional area of the distal flattened section.
However, in the same field of guidewire devices, Skujins discloses:
wherein a proximal portion of the first flexible elongate member includes a first cross-sectional area, wherein the proximal flattened section comprises a second cross-sectional area, Figure 3 shows wherein the core wire 14 has a first cross sectional area on the proximal end a point 37, a second cross sectional area at the proximal end at point 33 and a transitional portion 39 between the second proximal flattened section and the distal flattened section 35). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a proximal portion of the first flexible elongate member includes a first cross-sectional area, wherein the proximal flattened section comprises a second cross-sectional area, wherein the distal flattened section comprises a third cross-sectional area, wherein the distal portion of the first flexible elongate member includes a transition region between the second cross-sectional area of the proximal flattened section and the third cross-sectional area of the distal flattened section, as taught by Skujins, in order to provide a tapered core member section, so as to increase stability and rigidity of the device while still maintaining a narrower distal cross section for insertion. 
Allowable Subject Matter
Claims 3, 7, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	With regard to claims 7, 23, and 25, the closest prior art of record, Eberle in view of Mauch and Gregorich fails to disclose “wherein the second flexible elongate member includes at least two flattened sections aligned longitudinally with the at least two flattened sections of the first flexible elongate member”, in combination with the other claim limitations.
Response to Amendment
Applicant amended claim 1 in the response filed 02/17/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-2, 5-6, 8-10, 21-22, 24, 26-27, and 31-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 02/17/2021.
Additionally, the Applicant argues that Eberle fails to teach or suggest “wherein the proximal portion of the second flexible elongate member is spaced from the first flexible elongate member at the second attachment location”. However this argument is not persuasive, as Eberle in figure 28 shows wherein the proximal portion of the core guidewire 2502, interpreted as the first flexible elongate member, is spaced from the optical fiber 2402, interpreted as the second flexible elongate member, at the sensing assembly 2400 attachment site, or second attachment location.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791